Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
Claim 13 is rejected under 35 U.S.C 1010. The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “a program” is a signal and signals are non-statutory. See MPEP 2106.03 section I. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US5966678) hereafter Lam.

1. Regarding claim 12, Lam discloses an image processing method (col 1 lines 6-12, col 3 lines 24-28 discloses an image processing LADAR system, method and a computer program), comprising: 
distance image acquiring processing of acquiring a distance image having a pixel value corresponding to a distance to an object imaged (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system meeting the claim limitations);  
(fig 2 element 36 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring a co-registered/corresponding intensity values/pixels/image corresponding to the target/object from the intensity channel of a LADAR system meeting the claim limitations, examiner notes that col 3 lines 5-7 and lines 45-50 discloses LADAR system with a Laser (i.e light source) and the intensity of the return pulse from the target is a measure of the quality of the signal (i.e the received light intensity of the projected light from the object/target) meeting the claim limitations); and 
noise removing processing of converting, into a predetermined pixel value, a pixel value of a pixel in the distance image that corresponds to a pixel having a pixel value smaller than a predetermined threshold in the intensity image (fig 2 element 22 and col 2 lines 66 through col 4 lines 63 discloses “a noise removing filter or intensity guided filter” when the intensity value of the corresponding intensity pixel (i.e the intensity image) is below the threshold (i.e smaller than a predetermined threshold), the noise filter 22 replaces the range values (i.e a pixel value in the distance or range image corresponding to the range channel of the LADAR) smoothing out the noise (i.e smoothing noisy pixels) in the range channel (i.e the distance image) meeting the above claim limitations).

2. Regarding Claim 13, Lam discloses a program (col 1 lines 6-12, col 3 lines 24-28 discloses an image processing LADAR system, method and a computer program) for causing a computer to execute processing comprising: 
a distance image acquiring section configured to acquire a distance image having a pixel value corresponding to a distance to an object imaged (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system meeting the claim limitations); 
an intensity image acquiring section configured to acquire an intensity image having a pixel value corresponding to a received reflected light intensity of projected light from the object (fig 2 element 36 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring a co-registered/corresponding intensity values/pixels/image corresponding to the target from the intensity channel of a LADAR system meeting the claim limitations, examiner notes that col 3 lines 5-7 and lines 45-50 discloses LADAR system with a Laser (i.e light source) and the intensity of the return pulse from the target is a measure of the quality of the signal (i.e the received light intensity of the projected light from the object/target) meeting the claim limitations); and 
a noise removing section configured to convert, into a predetermined pixel value, a pixel value of a pixel in the distance image that corresponds to a pixel having a pixel value smaller than a predetermined threshold in the intensity image (fig 2 element 22 and col 2 lines 66 through col 4 lines 63 discloses “a noise removing filter or intensity guided filter” when the intensity value of the corresponding intensity pixel (i.e the intensity image) is below the threshold (i.e smaller than a predetermined threshold), the noise filter 22 replaces the range values (i.e a pixel value in the distance or range image corresponding to the range channel of the LADAR) smoothing out the noise (i.e smoothing noisy pixels) in the range channel (i.e the distance image) meeting the above claim limitations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of ISHIDA et al. (US20200039437) effectively filed Oct 7. 2016 in para 0025 discloses a well-known image processing device/apparatus including CPU, memory storing the programs executed by the processor.

3. Regarding claim 1, Lam discloses an image processing (col 1 lines 6-12, col 3 lines 24-28 discloses an image processing LADAR system, method and a computer program), comprising: 
a distance image acquiring section configured to acquire a distance image having a pixel value corresponding to a distance to an object imaged (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system meeting the claim limitations); 
an intensity image acquiring section configured to acquire an intensity image having a pixel value corresponding to a received reflected light intensity of projected light from the object (fig 2 element 36 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring a co-registered/corresponding intensity values/pixels/image corresponding to the target from the intensity channel of a LADAR system meeting the claim limitations, examiner notes that col 3 lines 5-7 and lines 45-50 discloses LADAR system with a Laser (i.e light source) and the intensity of the return pulse from the target is a measure of the quality of the signal (i.e the received light intensity of the projected light from the object/target) meeting the claim limitations);  and 
a noise removing section configured to convert, into a predetermined pixel value, a pixel value of a pixel in the distance image that corresponds to a pixel having a pixel value smaller than a predetermined threshold in the intensity image (fig 2 element 22 and col 2 lines 66 through col 4 lines 63 discloses “a noise removing filter or intensity guided filter” when the intensity value of the corresponding intensity pixel (i.e the intensity image) is below the threshold (i.e smaller than a predetermined threshold), the noise filter 22 replaces the range values (i.e a pixel value in the distance or range image corresponding to the range channel of the LADAR) smoothing out the noise (i.e smoothing noisy pixels) in the range channel (i.e the distance image) meeting the above claim limitations). Lam discloses image processing LADAR, system, method and a computer program as seen above and Lam further discloses in col 6 lines 6-7 “software allocates a memory” which would obviously mean that the computer (apparatus) executing the program would allocate the memory (i.e computer memory). Lam however do not recite in exact claim language “an image processing apparatus” as claimed. 
ISHIDA within the same field of endeavor and analogous art of image processing in Paras 0025-0027 discloses a well-known image processing device/ apparatus which includes a well-known processors/CPU, ROM, RAM, Memory/non-transitory recording medium storing programs executed by the processors. Before the effective filing date of the invention was made, Lam and ISHIDA are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be a faster image processing apparatus/device (i.e 1/15 seconds) in para 0027. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of (utilizing well-known processors and memory from image processing as taught by ISHIDA) with the image processing system, method and program of Lam to obtain the invention as specified in claim 1.
4. Regarding claim 5, Lam and ISHIDA disclose the image processing apparatus according to claim 1. Lam discloses wherein the noise removing section converts the pixel value of the pixel in the distance image that corresponds to the pixel having the pixel value smaller than the predetermined threshold in the intensity image into a no-detection pixel indicating no detection of the distance, to thereby remove noise in the distance image (col 2 lines 66 through col 3 lines 21 discloses replacing drop-out and erroneous range value pixels (ie no-detection in distance image) and removing noise (fig 2 element 22 and col 2 lines 66 through col 4 lines 63 discloses “a noise removing filter or intensity guided filter” when the intensity value of the corresponding intensity pixel (i.e the intensity image) is below the threshold (i.e smaller than a predetermined threshold), the noise filter 22 replaces the range values (i.e a pixel value in the distance or range image corresponding to the range channel of the LADAR) smoothing out the noise (i.e smoothing noisy pixels) in the range channel (i.e the distance image) meeting the above claim limitations).

5. Regarding claim 6, Lam and ISHIDA disclose the image processing apparatus according to claim 1. Lam discloses further comprising:
a light projecting section configured to project light (examiner notes that col 3 lines 5-7 and lines 45-50 discloses LADAR system with a Laser (i.e light source or light projecting section) and the intensity of the return pulse from the target is a measure of the quality of the signal (i.e the received light intensity of the projected light from the object/target) meeting the claim limitations); 
(examiner notes that col 3 lines 5-7 and lines 45-50 discloses LADAR system with a Laser (i.e light source or light projecting section) and the intensity of the return pulse (received light) from the target is a measure of the quality of the signal (i.e the received light intensity of the projected light from the object/target) meeting the claim limitations); 
a distance image generating section configured to obtain a distance to the object in pixel units based on time from when the light projecting section projects the light to when the light receiving section receives the reflected light, and to generate a distance image having a pixel value corresponding to the distance to the object (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring/generating range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system (i.e Laser light projecting and receiving) meeting the claim limitations); and 
an intensity image generating section configured to generate an intensity image having a pixel value corresponding to an intensity of the reflected light that is received by the light receiving section in pixel units, wherein the distance image acquiring section acquires the distance image generated by the distance image generating section as the distance image having the pixel value corresponding to the distance to the object imaged, and the intensity image acquiring section acquires the intensity image generated by the intensity image generating section as the intensity image having the pixel value corresponding to the received reflected light intensity of the projected light (fig 2 element 36 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring/generating a co-registered/corresponding intensity values/pixels/image corresponding to the target from the intensity channel of a LADAR system meeting the claim limitations, examiner notes that col 3 lines 5-7 and lines 45-50 discloses LADAR system with a Laser (i.e light source) and the intensity of the return pulse from the target is a measure of the quality of the signal (i.e the received light intensity of the projected light from the object/target) meeting the claim limitations).
 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of ISHIDA and in further view of Hu et al. (US20070122033) hereafter Hu.

6. Regarding claim 2, Lam and ISHIDA disclose the image processing apparatus according to claim 1. Lam discloses the predetermined threshold for the image processing/filtering as seen in claim 1. Lam and ISHIDA however are silent and do not recite in exact claim language further comprising: a threshold determining section configured to generate a histogram of the pixel value of the intensity image, and determine a pixel value serving as a changing point in the histogram as the predetermined threshold. 
	Hu in the same filed of endeavor and analogous art of image processing discloses a well-known image processing technique for processing image based on the distribution of the pixel intensities (i.e the histogram) and the intensity threshold at paras 0001-0016 meeting the limitations of  a threshold determining para 0009. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Hu in the apparatus of Lam and ISHIDA to obtain the invention as specified in claim 2.

7. Regarding claim 3, Lam, ISHIDA and Hu disclose the image processing apparatus according to claim 2. Lam discloses further comprising: a filter processing section configured to perform, on the intensity image, processing using a predetermined filter for removing noise (fig 2 element 22 and col 2 lines 66 through col 4 lines 63 discloses “a noise removing filter or intensity guided filter” when the intensity value of the corresponding intensity pixel (i.e the intensity image) is below the threshold (i.e smaller than a predetermined threshold), the noise filter 22 replaces the range values (i.e a pixel value in the distance or range image corresponding to the range channel of the LADAR) smoothing out the noise (i.e smoothing noisy pixels) meeting the above claim limitations).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lam, ISHIDA, Hu and in further view of Friedhoff et al. (US20130342694) hereafter Friedhoff.
8. Regarding claim 4, Lam, ISHIDA and Hu disclose the image processing apparatus according to claim 3. Lam disclose the filter as seen in claims 1 and 3 and also discloses the replaced range value pixel as the median value (i.e the median filter) which results in intensity guided filter smoothing out noisy pixels while retaining the edge pixel values for the images (fig 2 and col 3 lines 1-22). Lam, ISHIDA and Hu however do not, wherein the filter includes a bilateral filter.  
	Friedhoff discloses a well-known edge preserving smoothing filter can be for example a bilateral filter, a guided filter, a median filter and so on in para 0098. Before the effective filing date of the invention was made, Lam, ISHIDA, Hu and Friedhoff are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be using an edge preserving smoothing filter and accurately and correctly generating/processing images in paras 0098 and 0002. Therefore it would be obvious and within in one of ordinary skill in the art to have recognized the advantages of Friedhoff in the apparatus of Lam, ISHIDA and Hu to obtain the invention as specified in claim 4. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lam, ISHIDA and in further view of Baltsen et al. (US10032283) hereafter Baltsen.

9. Regarding claim 7, Lam and ISHIDA discloses the image processing apparatus according to claim 6. Examiner notes that as explained in claims 1 and 6, Lam discloses the light projecting section (i.e the Laser). Lam and ISHIDA however do not recite in exact claim language wherein the light projecting section projects infrared light. 
fig 1 element 104a and col 6 lines 38 to lines 42 LWIR sensor projecting the infrared light. Before the effective filing date of the invention was made Baltsen, Lam and ISHIDA are combinable because they are from the same filed of endeavor and are analogous art of image processing. The suggestion/motivation would be an advantageous infrared sensor at col 6 lines 38-42. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Baltsen in the apparatus of Lam and ISHIDA to obtain the invention as specified in claim 7.  

Claim 8 -11 are rejected under 35 U.S.C. 103 as being unpatentable over Lam, ISHIDA and in further view of Breed et al. (US20050195383) hereafter Breed.

10. Regarding claim 8, Lam and ISHIDA discloses the image processing apparatus according to claim 1. Lam discloses the distance image acquired/generated (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring/generating range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system (i.e Laser light projecting and receiving) meeting the claim limitations). Lam and ISHIDA however are silent and do not recite in exact wherein the distance image is generated by a triangulation infrared range-finding sensor.
	Breed discloses in paras 0079, 0227- 0228, 0336 the distance image is generated by a triangulation infrared range-finding sensor. Before the effective filing date of the invention was made, Breed, Lam and ISHIDA are combinable because they para 0201. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Breed in the apparatus of Lam and ISHIDA to obtain the invention as specified in claim 8.	  

11. Regarding claim 9, Lam and ISHIDA disclose the image processing apparatus according to claim 1. Lam discloses the distance image acquired/generated (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring/generating range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system (i.e Laser light projecting and receiving) meeting the claim limitations). Lam and ISHIDA however are silent and do not recite in exact wherein the distance image is generated by a structured light range-finding sensor.  
	Breed discloses in paras 0024, 0064, 0079, 0228-0229 wherein the distance image is generated by a structured light range-finding sensor. Before the effective filing date of the invention was made, Breed, Lam and ISHIDA are combinable because they are from the same filed of endeavor are analogous art of image processing. The suggestion/motivation would be an advantageous apparatus at para 0201. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Breed in the apparatus of Lam and ISHIDA to obtain the invention as specified in claim 9.

12. Regarding claim 10, Lam and ISHIDA disclose the image processing apparatus according to claim 1., Lam discloses the distance image acquired/generated (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring/generating range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system (i.e Laser light projecting and receiving) meeting the claim limitations). Lam and ISHIDA however are silent and do not recite in exact wherein the distance image is generated by a stereo camera sensor.  
	Breed discloses in paras 0062, 0079, 0227-0229 and 0336 wherein the distance image is generated by a stereo camera sensor (i.e stereographic system). Before the effective filing date of the invention was made, Breed, Lam and ISHIDA are combinable because they are from the same filed of endeavor are analogous art of image processing. The suggestion/motivation would be an advantageous apparatus at para 0201. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Breed in the apparatus of Lam and ISHIDA to obtain the invention as specified in claim 10.

13. Regarding claim 11, Lam and ISHIDA disclose the image processing apparatus according to claim 1. Lam discloses the distance image acquired/generated (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring/generating range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system (i.e Laser light projecting and receiving) meeting the claim limitations). Lam and ISHIDA however 
	Breed discloses in paras 0079, 0326 wherein the distance image is generated based on a three- dimensional point cloud that is measured by LiDAR (Light Detection and Ranging, Laser Imaging Detection and Ranging). Before the effective filing date of the invention was made, Breed, Lam and ISHIDA are combinable because they are from the same filed of endeavor are analogous art of image processing. The suggestion/motivation would be an advantageous apparatus at para 0201. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Breed in the apparatus of Lam and ISHIDA to obtain the invention as specified in claim 11.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Breed.

14. Regarding claim 14, Lam discloses (col 1 lines 6-12, col 3 lines 24-28 discloses an image processing LADAR system, method and a computer program), comprising: 
a distance image acquiring section configured to acquire a distance image having a pixel value corresponding to a distance to an object imaged (fig 2 element 30 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring range/distance values/pixels/image corresponding to the target/object from the range channel of a LADAR system meeting the claim limitations); 
an intensity image acquiring section configured to acquire an intensity image having a pixel value corresponding to a received reflected light intensity of projected light from the object (fig 2 element 36 and col 2 lines 66 through col 3 lines 22, col 4 lines 38-45 discloses acquiring a co-registered/corresponding intensity values/pixels/image corresponding to the target from the intensity channel of a LADAR system meeting the claim limitations, examiner notes that col 3 lines 5-7 and lines 45-50 discloses LADAR system with a Laser (i.e light source) and the intensity of the return pulse from the target is a measure of the quality of the signal (i.e the received light intensity of the projected light from the object/target) meeting the claim limitations);  and 
a noise removing section configured to convert, into a predetermined pixel value, a pixel value of a pixel in the distance image that corresponds to a pixel having a pixel value smaller than a predetermined threshold in the intensity image (fig 2 element 22 and col 2 lines 66 through col 4 lines 63 discloses “a noise removing filter or intensity guided filter” when the intensity value of the corresponding intensity pixel (i.e the intensity image) is below the threshold (i.e smaller than a predetermined threshold), the noise filter 22 replaces the range values (i.e a pixel value in the distance or range image corresponding to the range channel of the LADAR) smoothing out the noise (i.e smoothing noisy pixels) in the range channel (i.e the distance image from which the noise is removed) meeting the above claim limitations). Lam discloses distance image and intensity image processing and noise filtering and outputting noise filtered/removed image (ie the distance image from which the noise is removed) as seen above. Lam however do not recite in exact claim language a moving body comprising a situation analyzing section configured to generate an environmental map based on the distance image from which the noise has been removed; a planning section configured to plan a travel route based on the environmental map generated by the situation analyzing section; and an operation control section configured to control operation based on the travel route planned by the planning section.  
	Breed discloses a moving body (figs 1, 5 and 16 shows the moving body system i.e a vehicular system/apparatus) comprising a situation analyzing section configured to generate an environmental map based on the distance image from which the noise has been removed (paras 0227-0229, 0234-0236, 0315-0318 discloses a situation analyzing section configured to generate an environmental map (i.e the  representation of the environment surrounding the vehicle) based on the distance image from which the noise has been removed (i.e the filtered images) meeting the claim limitations); a planning section configured to plan a travel route based on the environmental map generated by the situation analyzing section (paras 0230-0236 discloses a planning section configured to plan a travel route (i.e the future path) based on the environmental map generated by the situation analyzing section meeting the above claim limitations); and an operation control section configured to control operation based on the travel route planned by the planning section (paras 0232-0236 discloses controlling the vehicle based on the position and velocity of the objects surrounding the vehicle in the path and controlling or adjusting the vehicular systems (i.e operation control) meeting the above claim limitations).  Before the effective filing date of the invention was made, Breed and Lam are combinable because they are from the same filed of endeavor are analogous art of image processing. The suggestion/motivation would be an advantageous apparatus at para 0201. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Breed in the system of Lam to obtain the invention as specified in claim 14.
Examiner's Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669